Pee Cukiam.
The gist of the application is that an adequate qualifying certificate as required by rule 4, and issued in August, 1933', “may be filed as if it were obtained in August, 1930.”
The case seems to differ in no essential particular from “In re K,” 88 N. J. L. 157; 98 Atl. Rep. 668. On the authority of that decision the application must be denied.
It may be well to add that it does not appear that the certificate of August, 1933, has yet been filed. The present rule, dating from 1931, requires such filing before beginning the clerkship; and service prior to such filing may not be counted.